Case: 11-50728     Document: 00511703022         Page: 1     Date Filed: 12/21/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        December 21, 2011
                                     No. 11-50728
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

PETER F. PAUL,

                                                  Petitioner-Appellant

v.

WARDEN M. TRAVIS BRAGG,

                                                  Respondent-Appellee


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 3:10-CV-470


Before KING, JOLLY, and GRAVES, Circuit Judges.
PER CURIAM:*
        Peter F. Paul, federal prisoner # 78802-012, moves this court for expedited
consideration of his appeal and release pending appeal of the dismissal of his 28
U.S.C. § 2241 petition. In his § 2241 petition, Paul challenged the Bureau of
Prisons’s (BOP) sentence calculation. The district court dismissed the § 2241
petition on the grounds that Paul was not statutorily eligible under 18 U.S.C.
§ 3585(b) for credit for the time he spent in home confinement and there was no



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-50728       Document: 00511703022   Page: 2   Date Filed: 12/21/2011

                                   No. 11-50728

evidence that the Government had agreed at sentencing that Paul was entitled
to credit towards his sentence for the time he spent in home confinement.
      The evidence Paul points to shows only that the Government agreed not
to oppose defense counsel’s request for a sentence to time served, 96 months,
comprised of all the time Paul spent in jail and home confinement; this did not
amount to an agreement to give him a post-sentence credit of 96 months.
Because Paul’s claims are premised on the existence of such an agreement, they
are without merit.
      Any claim that the BOP erred by refusing to give him credit for the time
he spent in home confinement because it based its refusal on the sentencing
court’s decision to deny him credit is without merit as well. Even though the
sentencing court’s judgment as to the propriety of the credit was not binding on
the BOP, see United States v. Wilson, 503 U.S. 329, 333-35 (1992); Leal v.
Tombone, 341 F.3d 427, 428 (5th Cir. 2003), Paul was not statutorily eligible for
credit for the time he spent in home confinement. See § 3585(b); Reno v. Koray,
515 U.S. 50, 58-65 (1995). Therefore, the BOP did not err by refusing to give him
credit for that time.
      This appeal is frivolous and without merit. Accordingly, we DISPENSE
with further briefing and DISMISS the appeal as frivolous. See 5TH CIR. R. 42.2.
Paul’s motions are DENIED.




                                         2